           Case 1:18-cv-09417-ER Document 36 Filed 12/01/20 Page 1 of 2


                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                          420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                   T: 212.792-0048 • E: Jason@levinepstein.com


                                                                                           December 1, 2020
Via Electronic Filing
The Honorable Judge Edgardo Ramos
U.S. District Court Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:     Ortiz Ochoa et al v. Prince Deli Grocery Corp. et al
                         Case No.: 18-cv-09417-ER

Dear Honorable Judge Ramos:

       This law firm represents Defendants Prince Deli Grocery Corp. (d/b/a Prince Deli Grocery) and
Abdo S. Anam (a/k/a Abdo Saleh) (together, the “Defendants”) in the above-referenced action.

         Pursuant to Rule 1(E) of Your Honor’s Individual Motion Practices, this letter respectfully serves
as a request to extend the fact discovery completion deadline & non-expert deposition completion deadline
from December 3, 2020, to through and including, January 18, 2020.

        This is the fourth request of its nature. This request is not made on consent of Plaintiff, who did not
reply to the undersigned’s meet and conferral attempts. If granted, this request would affect the case
management conference currently scheduled for December 9, 2020 at 10:30 a.m. Thus, this application also
requests an adjournment of the December 9, 2020 case management conference to a date and time set by
the Court after January 18, 2020.

        By way of background, the parties have been diligently working with one another to complete
discovery. Discovery requests have been issued and promptly responded to. Supplemental requests have
been issued and promptly responded to.

        The basis of the request is that the undersigned law firm has had difficulty obtaining document and
discovery productions from Defendants’ principal, in light of complications caused by the COVID-19
pandemic. Specifically, Defendants’ principal has difficulty providing responsive documents via email, and
requires in-person methods of delivering information to the undersigned law firm. The undersigned law
firm, until recently, had limited availability to coordinate in-person meetings, and was experiencing mailing
issues with USPS deliveries. The undersigned law firm anticipates being in a position to complete non-
expert depositions on or before January 18, 2020.

        Thus, Defendants respectfully request that: (i) the fact discovery completion deadline & non-expert
deposition completion deadline be extended from December 3, 2020, to through and including, January 18,
2020; and (ii) the December 9, 2020 case management conference be adjourned to a date and time set by
the Court after January 18, 2020.

        Thank you, in advance, for your time and attention.

                                                               Respectfully submitted,

                                                               LEVIN-EPSTEIN & ASSOCIATES, P.C.


                                                       1
  Case 1:18-cv-09417-ER Document 36 Filed 12/01/20 Page 2 of 2




                                     By: /s/ Jason Mizrahi
                                        Jason Mizrahi
                                        420 Lexington Avenue, Suite 2525
                                        New York, NY 10170
                                        Tel. No.: (212) 792-0048
                                        Email: Jason@levinepstein.com
                                        Attorneys for Defendants

VIA ECF: All Counsel




                               2
